BY THE COURT.
Unless the witness will undertake to relate-exactly what the other witness testified he need not be sworn. The rule has been frequently recognized by this court.
The witness not being able to do that, ivas not sworn. Witnesses were then called to prove the adultery.
*665BY THE COURT. There has been no service since the amended .Tbill, nor appearance: besides, you have charged the adultery without any place, that is too uncertain to admit the proof.
The defendant’s counsel then appeared and offered to waive the objection.
BY THE COURT. It is not our business to ratify the agreement ■of parties for their own divorce, nor to aid them by receiving their ■confessions. When an adversary case is brought by proof within the law, we pronounce a decree. No case can be honestly brought within the law, by the confessions or other contrivance of parties, and counsel would subject themselves to censure, by undertaking to palm such an agreement upon the court as adversary by show ■of defence, to aid the prosecution. Bill dismissed.
[Deceased witness’s testimony overruled; Wagers v. Dickey, 17 O. 439, 441. Agreement not to resist divorce is void; Stoutenburg v. Lybrand, 13 O. 228, 232.]